—Appeal by defendant from a judgment of the Supreme Court, Queens County (Leahy, J.), rendered March 26, 1990, convicting him of manslaughter in the first degree, assault in the second degree, and assault in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt of manslaughter in the first degree beyond a reasonable doubt. Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
We have examined the defendant’s remaining contentions and find that they are either unpreserved for appellate review or without merit. Rosenblatt, J. P., Miller, Eiber and Pizzuto, JJ., concur.